Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 8, 2017

                                    No. 04-17-00664-CV

                        IN THE INTEREST OF A.D.J., A CHILD,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA01781
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       In this accelerated appeal of the September 21, 2017 order terminating Appellant’s
parental rights, Appellant’s brief was due on November 14, 2017. See TEX. R. APP. P. 38.6(a).
We granted Appellant’s first motion for extension of time to file the brief until December 4,
2017. On the due date, Appellant filed a second motion for extension of time to file the brief
until December 27, 2017. See id. R. 38.6(d).
        Appellant’s motion is GRANTED. Appellant’s brief is due on December 27, 2017. See
id. Any further motion for extension of time to file Appellant’s brief will be strongly
disfavored. See TEX. R. JUD. ADMIN. 6.2 (directing courts of appeals to dispose of parental
rights termination suits “[w]ithin 180 days of the date the notice of appeal is filed”).




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court